Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
14, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01130-CV

          KAREN O’BANNION AND RAY O’BANNION, Appellant
                                        V.

        WENDY GEBHARDT AND TODD VANHANDEL, Appellees

                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-41092

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed September 17, 2013. On January
9, 2014, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.